DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims  1, 3-7, 12, 14, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by applicant’s submission of prior art Deutsche Telekom “SA WG2 Meeting #112”.
Regarding Claim 1, Deutsche Telekom discloses a method for operating a mobile radio network, wherein the method comprises:
providing, by a network management entity,  a first logic subnetwork of the mobile radio network to enable a mobile communication device with a subscription for the mobile radio network to communicate via the first logic subnetwork of the mobile radio network (Page 1, Introduction, ll. 4-5, "Network slicing allows the operator to The roaming users may need to he assigned to a network slice, in the VPLMN that provides the same or similar functionality as the HPLMN slice”);
and providing, by the network management entity, a second logic subnetwork of the mobile radio network to enable a roaming mobile communication device with a subscription for another mobile radio network to communicate via the second logic subnetwork of the mobile radio network (Page 2, Description, ll. 6-7, “Network Slicing Roaming scenarios where slices composed of the same network functions are available for tire user in the VPLMN;”  further, 12-15, wherein, “how to associate the user in a VPLMN to the network slice that provides the required functionality for this user , e.g. the same functionality as the associated network slice in the HPLMN.” It is noted that Deutsche Telekom discloses roaming users in a visited PLMN, that is a VPLMN, that are connected to a logical networks, i.e., “network slice,” providing the similar functions to the Home PLMN of the users. Also, non-roaming users are users, which home network corresponds to the VLPMN. Thus, non-roaming users are connected, as described in the Deutsche Telekom document, to different logical subnetwork, e.g., network slice).
Regarding Claim 3, Deutsche the methodaccording to claim 1, further comprising: operating the first logic subnetwork
Regarding Claim 4, Deutsche the methodaccording to claim 1, wherein a base station
Regarding Claim 5, Deutsche the methodaccording to claim 1, wherein the second logic subnetwork
Regarding Claim 6, Deutsche the methodaccording to claim 1, further comprising: 
Regarding Claim 7, Deutsche the methodaccording to claim 6, wherein Network Slicing Roaming scenarios where slices composed of the same network functions are available for tire user in the VPLMN;”  further, 12-15, wherein, “how to associate the user in a VPLMN to the network slice that provides the required functionality for this user , e.g. the same functionality as the associated network slice in the HPLMN.” It is noted that Deutsche Telekom discloses roaming users in a visited PLMN, that is a VPLMN, that are connected to a logical networks, i.e., “network slice,” providing the similar functions to the Home PLMN of the users. Also, non-roaming users are users, which home network corresponds to the VLPMN).
Claim 12 contains subject matter similar to claim 1, and thus, is rejected under similar rationale. (Deutsche Telekom, network slicing roaming architecture).
Claim 14 contains subject matter similar to claim 5, and thus, is rejected under similar rationale.
Regarding Claim 15, Deutsche the network management entityaccording to claim 12, wherein the network management entitya software-defined networking orchestratorNetwork Slicing Roaming scenarios where slices composed of the same network functions are available for tire user in the VPLMN;”  further, 12-15, wherein, “how to associate the user in a VPLMN to the network slice that provides the required functionality for this user , e.g. the same functionality as the associated network slice in the HPLMN.” It is noted that Deutsche Telekom discloses roaming users in a visited PLMN, that is, a VPLMN, that are connected to a logical networks, i.e., “network slice,” providing the similar functions to the Home PLMN of the users”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or no obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 8-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over prior art Deutsche Telekom “SA WG2 Meeting #112” in view of  prior art Lobley (2004/0067735).
Regarding claim 2, Deutsche Telekomthe the method according to claim 1, providing, by the network management entity, a second logic subnetwork of the mobile radio network, but wherein logic subnetwork 
In similar endeavor of selection of appropriate network resource nodes, Lobley discloses location updates per Figure 4, “location Update Request,” 41, to register in the MSC 15, e.g., a first logical subnetwork, by location update means. Pars, 16, 34, 39-41, wherein, the MSC 115 consults HLR of the HPLMN of the subscriber and receives the instruction to forward the subscriber to the MSC 125 (e.g., equivalent to second logical subnetwork) for registration.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method Deutsche with the MSC providing location updates to the system as taught by Lobley in order to determine the most appropriate MSC to communicate with the user terminal (11) based upon the identification/other information received from the user terminal (par. 39).
Claim 13 contains subject matter similar to claim 2, and thus, is rejected under similar rationale.
 Regarding claim 8, in the obvious combination, Lobley discloses the methodaccording to claim 1, wherein plurality of second logic subnetworks of the mobile radio network (pars. 34, and 39-41).
  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method Deutsche with selecting second logic subnetworks from multiple logic subnetworks as taught by Lobley in order to provide alternate ways to communicate with different networks while roaming in a efficient and secure manner.
Regarding claim 9, in the obvious combination, Lobley discloses the methodaccording to claim 8, wherein the selection of the second logic subnetworkthe plurality of second logic subnetworks of the mobile radio Page 5 of 8first network
 Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method Deutsche with selecting second logic subnetworks from multiple logic subnetworks as taught by Lobley in order to provide alternate ways to communicate with different networks while roaming in a efficient and secure manner.
Regarding claim 10, in the obvious combination, Lobley discloses the methodaccording to claim 9, further comprising: providing the mobile radio network
 Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method Deutsche with selecting second logic subnetworks from multiple logic subnetworks as taught by Lobley in order to provide communication with other networks for roaming efficiently and securely.
Regarding claim 11, in the obvious combination, Lobley discloses the method according to claim 10, wherein 
 Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method Deutsche with identification of the other network that is roaming to in order to communicate efficiently and securely.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846.  The examiner can normally be reached on 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIO R PEREZ/Primary Examiner, Art Unit 2644